Title: To Alexander Hamilton from Henry Marchant, 13 April 1793
From: Marchant, Henry
To: Hamilton, Alexander


Newport [Rhode Island] Apl. 13. 1793
Sir,
I was last Evening honored with yours of the 30th ult. whereby I am informed of the Arrangement which has been concerted for the Accommodation of the public Officers &c; inclosing also a blank Power of Atty and Form of Drafts. I enclose with my Power of Attorney my signature on several pieces of Paper as requested. As I have for some time past found myself happily relieved from Expence or trouble by a regular Remittance of my Salary by the kindness of the Cashier thro’ the post office—It will still be most agreeable to me that the Cashier of the Bank remit as heretofore the Monies drawn on my Account (for which He now has my Power) either in Bank Post Notes payable to me or Order, or Drafts on the Collector of the Revenue in Newport when such Drafts shall be at the disposal of the Bank. I have drawn my Power to the President &c of the Bank to receive, all such Sums of Money as shall become due to me after the last day of March last. As I presume my last Quarters Salary due the last Day of March last may be on the Way, remitted by the Cashier of the Bank by my former arrangment with Him, I presume upon Your Indulgence that the Cashier will have the Knowledge of this Letter, and that any further Communication by me to him, will not be necessary to induce him to remit my Salary as usual upon the Power he has by the first Post after the ten days are elapsed necessary after my Compensation falls due for settling the accounts at the Treasury and placing the money to my Credit at the Bank. If any thing further should be necessary I hope the Cashier of the Bank will give me notice by Post. I feel myself much obliged by the arrangement the Secretary has kindly effected for the public officers—And with sincere Esteem and best Respects,
I am   Sir   your much obliged and humble Servt.
H M
The Honbl Alexander Hamilton Esqr.
